Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to JP 2018-053319 filed on March 20, 2018 and JP 2019-005519 filed on January 16, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on March 14, 2019 has been considered by the Examiner.
Claim Objections
Claims 12-14 are objected to because of the following informalities: the claim should be written which is including all the limitation of the claim that it depends from.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 7, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willet (US Pat. 3,163,841) in view of Ishihara et al. (US Pub. 2013/0224080) (both new cited).
Regarding claim 1, 12 and 14, Willet discloses an electric resistance heater comprising: a body (18) made of ceramics and formed with through channels (20) through which a fluid passes, and a conductive layer (28) disposed on through channel surface (via wall 26) of at least a part of each through channel (20), wherein the conductive coating layer (28) is electrically connected, and is continuous (Fig. 1-6; Col. 1, Lines 15-20, Lines 41-54).  Willet does not disclose the body is a porous body.  Ishihara et al. discloses a porous body (2) made of ceramics (Par. 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willet, the body is a porous body, as taught by Ishihara et al., for the purpose of suitable to the user application since the porous ceramics have high levels of mechanical strength, corrosion resistance, and stability under high temperatures.
Regarding claim 4, Willet discloses the conductive coating layer (28) has at least a part of the through channels (20) formed in an annularly continuous state, in a cut surface of the through channels which is perpendicular to a passing direction of the fluid (Fig. 4-6).
Regarding claim 5, Ishihara et al. discloses the porous body (2) is a honeycomb structure comprising partition walls (211) which define a plurality of cells (212) extending from one end face to the other end face and formed as the through channels (Fig. 1; Par. 62-63).
Regarding claim 7, Ishihara et al. discloses the porous body (2) contains, as a main component, at least one ceramic component selected from the group consisting of silicon carbide (Par. 62).
Regarding claim 11, Willet/Ishihara disclose substantially all features of claimed invention as set forth above including from willet, the conductive coating layer (28) except the conductive coating layer has a thickness of from 0.1 µm to 500 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willet/Ishihara, the conductive coating layer has a thickness of from 0.1 µm to 500 µm, for the purpose of suitable to the user application to sufficient conducting electricity.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willet (US Pat. 3,163,841) in view of Ishihara et al. (US Pub. 2013/0224080) and further view of Kawaguchi et al. (JP 2013-238116) (cited by applicant).
Regarding claim 6 and 8, Willet/Ishihara disclose substantially all features of the claimed invention as set forth above including from Ishihara, the porous body (2) (Par. except the porous body has a porosity of from 0.1 % to 60% and the thermal conductivity of from 0.1 W/m.K to 300 W/m.K.  Kawaguchi et al. discloses the porous body has a porosity of from 0.1 % to 60% and the thermal conductivity of from 0.1 W/m.K to 300 W/m.K (Par. 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willet/Ishihara, the porous body has a porosity of from 0.1 % to 60% and the thermal conductivity of from 0.1 W/m.K to 300 W/m.K, as taught by Kawaguchi et al., for the purpose of improving the thermal conductivity and efficiently heat transfer.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willet (US Pat. 3,163,841) in view of Ishihara et al. (US Pub. 2013/0224080) and further view of Wakamatsu et al. (US Pub. 2005/0178761) (new cited).
Regarding claim 9-10, Willet/Ishihara disclose substantially all features of the claimed invention as set forth above including from Ishihara, the porous body (2)  is made of ceramics containing silicon carbide as a main component (Par. 62) except an  electric resistivity of the porous body is from 0.1 Ωcm to 10 Ωcm.  Wakamatsu et al. discloses an electric resistivity of the porous body is from 0.1 Ωcm to 10 Ωcm (Par. 41 and 66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willet/Ishihara, an electric resistivity of the porous body is from 0.1 Ωcm to 10 Ωcm, as taught by Wakamatsu et al., for the purpose of raising their heating efficiency, improve their compliance with temperature control and shorten rise time.
Allowable Subject Matter
Claims 2-3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/30/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761